Exhibit 10.3

Lock-Up Agreement

February [    ], 2020

Ladies and Gentlemen:

The undersigned (the “Stockholder”) understands that: (i) TOCAGEN INC., a
Delaware corporation (“Parent”), has entered into an Agreement and Plan of
Merger and Reorganization, dated as of February 19, 2020 (the “Merger
Agreement”), with FORTE BIOSCIENCES, INC., a Delaware corporation (the
“Company”) and TELLURIDE MERGER SUB, INC., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub
will be merged with and into the Company (the “Merger”) and the separate
corporate existence of Merger Sub will cease and the Company will continue as
the surviving corporation; and (ii) in connection with the Merger, stockholders
of the Company will receive shares of Parent Common Stock. Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement.

As a material inducement to the willingness of each of the Parties to enter into
the Merger Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Stockholder hereby agrees
that the Stockholder will not, subject to the exceptions set forth in this
letter agreement, during the period commencing upon the Effective Time and
ending on the date that is 180 days after the Closing Date (the “Restricted
Period”), (a) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Parent Common Stock or any securities convertible into
or exercisable or exchangeable for Parent Common Stock, including without
limitation, Parent Common Stock or such other securities which may be deemed to
be beneficially owned by the Stockholder in accordance with the rules and
regulations of the SEC and securities of Parent which may be issued upon
exercise of a stock option or warrant (collectively, the “Stockholder’s
Shares”), (b) enter into any swap or other agreement that transfers, in whole or
in part, any of the economic consequences of ownership of the Stockholder’s
Shares, regardless of whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of Parent Common Stock or such other
securities, in cash or otherwise or (c) make any demand for or exercise any
right with respect to the registration of any shares of Parent Common Stock or
any security convertible into or exercisable or exchangeable for Parent Common
Stock, in each case other than (i) transfers of the Stockholder’s Shares as
charitable gifts or donations, (ii) transfers or dispositions of the
Stockholder’s Shares to any trust for the direct or indirect benefit of the
Stockholder or the immediate family of the Stockholder, (iii) transfers or
dispositions of the Stockholder’s Shares by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the immediate family of the Stockholder, (iv) transfers of the Stockholder’s
Shares to stockholders, direct or indirect affiliates (within the meaning set
forth in Rule 405 under the Securities Act), current or former partners (general
or limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (v) transfers that occur by operation of law pursuant to a
qualified domestic relations order or in connection with a divorce settlement,
(vi) transfers or dispositions not involving a change in beneficial ownership,
and (vii) if the Stockholder is a trust, transfers or dispositions to any
beneficiary of the Stockholder or the estate of any such beneficiary; provided
that, in each case, the transferee agrees in writing to be bound by the terms
and conditions of this letter agreement and either the Stockholder or the
transferee provides Parent with a copy of such agreement promptly upon
consummation of any such transfer; and provided, further, that in each case, no
filing by any party (donor, donee, transferor or transferee) under the Exchange
Act or other public announcement shall be required or

 

1



--------------------------------------------------------------------------------

shall be made voluntarily in connection with such transfer or distribution
(other than filings made in respect of involuntary transfers or dispositions or
a filing on a Form 5 made after the expiration of the Restricted Period) and any
such transfer or distribution shall not involve a disposition for value. For
purposes of this letter agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

Notwithstanding the restrictions imposed by this letter agreement, the
Stockholder may (a) exercise an option or warrant (including a net or cashless
exercise of such option or warrant) to purchase shares of Parent Common Stock,
(b) transfer shares of Parent Common Stock to cover tax withholding obligations
of the Stockholder in connection with any option exercise or the vesting of any
restricted stock or restricted stock unit award, (c) establish a trading plan
pursuant to Rule 10b5-1 under the Exchange Act for the transfer of Parent Common
Stock, provided that such plan does not provide for any transfers of Parent
Common Stock during the Restricted Period, or (d) transfer or dispose of shares
of Parent Common Stock acquired on the open market following the Closing Date,
provided that, no filing under the Exchange Act or other public announcement
shall be required or shall be made voluntarily in connection with the
establishment of such a plan, provided that reasonable notice shall be provided
to Parent prior to any such filing, and provided further that, for the avoidance
of doubt, the underlying shares of Parent Common Stock shall continue to be
subject to the restrictions on transfer set forth in this letter agreement.

Any attempted transfer in violation of this letter agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
letter agreement, and will not be recorded on the stock transfer books of
Parent. In order to ensure compliance with the restrictions referred to herein,
the Stockholder agrees that Parent may issue appropriate “stop transfer”
certificates or instructions. Parent may cause the legend set forth below, or a
legend substantially equivalent thereto, to be placed upon any certificate(s) or
other documents or instruments evidencing ownership of the Stockholder’s Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Stockholder hereby represents and warrants that the Stockholder has full
power and authority to enter into this letter agreement. All authority conferred
or agreed to be conferred and any obligations of the Stockholder under this
letter agreement will be binding upon the successors, assigns, heirs or personal
representatives of the Stockholder.

In the event that any holder of Parent’s securities that is subject to a
substantially similar agreement entered into by such holder, other than the
Stockholder, is permitted by Parent to sell or otherwise transfer or dispose of
shares of Parent Common Stock for value other than as permitted by this or a
substantially similar agreement entered into by such holder, the same percentage
of shares of Parent Common Stock held by the Stockholder shall be immediately
and fully released on the same terms from any remaining restrictions set forth
herein (the “Pro-Rata Release”); provided, however, that such Pro-Rata Release
shall not be applied unless and until permission has been granted by Parent to
an equity holder or equity holders to sell or otherwise transfer or dispose of
all or a portion of such equity holders’ shares of Parent Common Stock in an
aggregate amount in excess of 1% of the number of shares of Parent Common Stock
originally subject to a substantially similar agreement.

Upon the release of any of the Stockholder’s Shares from this letter agreement,
Parent will cooperate with the Stockholder to facilitate the timely preparation
and delivery of certificates representing the Stockholder’s Shares without the
restrictive legend above or the withdrawal of any stop transfer instructions.

 

2



--------------------------------------------------------------------------------

The Stockholder understands that each of Parent and the Company is relying upon
this letter agreement in proceeding toward consummation of the Merger. The
Stockholder further understands that this letter agreement is irrevocable and is
binding upon the Stockholder’s heirs, legal representatives, successors and
assigns.

This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to the
conflict of laws principles thereof.

The Stockholder understands that if the Merger Agreement is terminated in
accordance with its terms, the Stockholder will be released from all obligations
under this letter agreement.

This letter agreement may be executed by electronic (i.e., PDF) transmission,
which is deemed an original.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

 

Very truly yours,

Print Name of
Stockholder:        

 

 

 

Signature (for individuals):

 

 

Signature (for entities):

 

 

By:

 

 

   

Name:                                                                        

   

Title:                                                                          

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]